            Case 4:19-cv-00269-LPR Document 35 Filed 10/05/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DEDRICK HARRIS                                                                    PLAINTIFF
ADC #123627

v.                             Case No. 4:19-CV-00269-LPR

ALEXANDER SANTUCCI, Officer,                                                   DEFENDANTS
North Little Rock Police Department, et al.


                                               ORDER

       The Court has received and reviewed the Recommended Disposition (“Recommendation”)

filed by Magistrate Judge Patricia S. Harris. (Doc. 32). The parties have not filed objections.

After careful review of the Recommendation and the record, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in all

respects.

       IT IS THEREFORE ORDERED that:

       1) Defendant Joe Pitts’s Motion to Dismiss (Doc. 28) is GRANTED;

       2) Plaintiff Dedrick Harris’s claims against Joe Pitts are DISMISSED without prejudice;

       3) Plaintiff’s Complaint, as amended (Doc. 7) is DISMISSED without prejudice; and

       4) The Court certifies that an in forma pauperis appeal taken from this Order adopting the

Recommendation and accompanying Judgment is frivolous and would not be taken in good faith.

       DATED this 5th day of October 2020.




                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
